Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 14-18 and 22-23 are canceled. 
Claims 12-13, 21 and 24 have been amended. 
New claims 25-28 have been added. 
Accordingly, claims 12-13, 19-21 and 24-28 are pending. Non-elected claims 19-20 have been withdrawn from examination. Claims 12-13, 21 and 24-28 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following rejections have been withdrawn in light of amendments:
Claim Rejections - 35 USC § 112

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-6, 8 and 12-13 recites several elements as broad limitation, followed by narrow limitations. 


Further (ii) of claim 13 recites a capsule comprising hsp90 inhibitor, corn starch…magnesium stearate and a capsule, optionally wherein components of the capsule are prepared using wet granulation. It is unclear as to how many capsules are present in the formulation of claim 13 because of the two instances where capsules are mentioned. Thus, the meets and bounds of the capsule (ii) of claim 13 are not definite.
	

Claim(s) 12, 13 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2012/0277257 to Yu et al (Yu).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0305998 to Chen et al in view of Tissen et al (International Journal of Pharmaceutics, 2011).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0277257 to Yu et al in view of Tissen et al (International Journal of Pharmaceutics, 2011).

The following new rejections have been applied to the amended and new claims, and replaces all of the previous rejections:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	Claims 12, 13, 21, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/130469 to Chiosis et al (submitted on IDS dated 1/20/21) in view of US 2012/0277257 to Yu et al (Yu), as evidenced by Cabot Cab-o-sil M-5P fumed silica (2017) and US 20150253330 to Vukovic et al., and further in view of Pharmaceutical Technology (Pharmaceutical Technology-10-01-2006, Volume 2006 Supplement, Issue 5 ( 2006) and Aljaberi et al.
Instant claim 24 requires an Hsp90 inhibitor having a structure of compound 1, microcrystalline cellulose, povidone, polyplasdone XL, fumed silica and magnesium stearate. 
Chiosis teaches several compounds for promoting nerve regeneration, wherein the compounds represented by Formula I, II and III. The compounds represented by formula III are generally described on page 3, 17-20 and page 4, l 1-17. Further description of compounds of formula III are described on page 14-15. Furthermore, the compounds depicted on pages 16-17 includes compounds claimed in instant claim 12 and claim 26. Compound V(f) on page 17 meets instant claimed compounds 2 and 1 of claims 12 and 26. It is noted that the compounds of claims 12 and 26 are similar in their structure.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Page 65, l 20-29 teaches pharmaceutical composition such as tablets, coated tablets, granules, powders etc., and include excipients such as disintegrants, binders, coating agents, swelling agents, lubricants etc. Further, Chiosis suggests employing excipients such as 
Chiosis teaches that the compounds are used in therapeutically effective amounts based on condition being treated, age, weight of the patient etc (p 65, l 30-13).  
While Chiosis does not explicitly teach the claimed compounds, the reference teaches limited number of compounds, including the claimed compound. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose Compound V(f) from the compounds V(a)-V(f) of Chiosis, in appropriate therapeutically effective amounts, prepare a tablet compositions as well as expect to provide Hsp-90 inhibitor activity. One would have expected that each of the small group of compounds V(a)-V(j) would be effective in promoting nerve regeneration effect as taught by Chiosis.
The teachings of Vukovic having been relied upon to provide evidence that instant claimed compound is an Hsp-90 inhibitor. Vukovic teaches a number of Hsp90 inhibiting compounds such as geldanamycin, 17-DMAG, PU-DZ8, BIIB-028/ PU-H64 [0019], among which PU-DZ8 read on the instant compound 2 of claim 12 (as follows) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Vukovic teaches that the composition comprising Hsp90 inhibitor can be prepared in the form of a pill, tablet, capsule, liquid, including sustained release compositions [0139]. The oral tablet compositions include mixtures of non-toxic pharmaceutical excipients, including, diluents, glidants, anti-adhesives, etc [0142]. Vukovic does not particularly exemplify a tablet composition comprising excipients such as those claimed.
Thus, one of an ordinary skill in the art would have recognized Hsp-90 inhibitory activity for the compound V(f) of Chiosis. 
Chiosis does not exemplify a tablet composition comprising the instant claimed compounds. However, the reference clearly envisages tablet formulations comprising the instant claimed excipients such as polyvinylpyrrolidone (binder), microcrystalline cellulose (filler), magnesium stearate (lubricant), glidants (colloidal silicon dioxide, silica etc.). 
In this regard, Yu reference has been relied upon for tablet formulations comprising hsp-90 inhibitor. As explained above, Chiosis teaches compounds V(a)-V(j) as effective hsp-90 inhibitor. Hence, one of an ordinary skill in the art would have looked to the compositions of Yu reference, comprising hsp-90 inhibitor compounds. 
microcrystalline cellulose, mannitol, hypromellose and extragranular medium comprising microcrystalline cellulose, croscarmellose sodium, colloidal silicon dioxide, magnesium stearate. 
Yu further teaches including at least one diluent such as microcrystalline cellulose [0121, 0127], at least one binder such copovidone, polyvinylpyrrolidone, Plasdone [0122, 0127, 0135 and 0136], tableting agents such as colloidal silicon dioxide, magnesium stearate, [0127] and at least one glidants or combination thereof [0127 & 0134]. [0141] teaches glidants and flow aids including colloidal silicone dioxide, silicon dioxide etc. Further, Yu teaches Table 6 Cab-o-sil M-5P, which is the same as fumed silica of instant claimed (see attached CABOT page 1, paragraph 1).
Further, while Yu does not exemplify binders such as crospovidone and polyvinylpyrrolidone (povidone) [0122], Yu teaches:

    PNG
    media_image2.png
    252
    504
    media_image2.png
    Greyscale

Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis comprising compound V(f), and further include the claimed excipients i.e., crospovidone, magnesium stearate, povidone and colloidal silicon dioxide, with an expectation to provide tablets of suitable hardness or flowability, because Yu teaches incorporating suitable excipients in the composition comprising Hsp90 inhibitors so as to assist or enhance product characteristics, pharmacokinetics, stability of the composition and control release characteristics [0107]. Yu also teaches including different excipients can alter the dissolution rate of tablets [0107]. Hence, one of an ordinary skill in the art would have been able to employ a suitable binder, lubricant, disintegrant or dispersing agents etc., to achieve the desired tablet strength, stability and/or dissolution rate of tablets.
	Chiosis and Yu does not teach polyplasdone XL of claims 13 and 26.
	Pharmaceutical Technology reference compares superdisintegrants used in controlled release drug delivery tablets, which enable the breakup of tablet into small fragments (page 1). Among the superdisintegrants, the reference teaches rd para). Pharmaceutical Technology teaches that the bulk densities and swelling behavior play an important role in disintegration behavior, and that the bulk and tapped densities of Polyplasdone XL are lower than those of Kollidon CL, because of the porous structure of Polyplasdone XL, and higher swelling volumes than Kollidon CL (page 2). Pharmaceutical Technology teaches that crosslinked PVP (described by the reference that is sold as Kollidon and Polyplasdone XL) is a better disintegrant attributed to the substance’s capacity to absorb more than 50% of its own weight in water. 
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis, modified by Yu, by choosing a suitable source of crospovidone, Polyplasdone XL or Kollidon, because one of an ordinary skill in the art would have recognized from Pharmaceutical Technology that Polyplasdone XL and Kollidon are the same crospovidone sold under different tradenames. A skilled artisan would have chosen the suitable crospovidone depending on the bulk density and porosity of the crospovidone, as well as the desired swelling, and would have expected the same hardness of the tablet or disintegration desired.
For method of preparation in claims 21 and 27, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

In this regard, Yu teaches the claimed compound in amounts of about 20 to about 200 mg [0012-0013]. Instant claim 28 requires 10 mg. While Yu teaches a lower amount of “about 20”, Yu does not define the term “about” and hence can include amounts lower or higher than 20 mg of Yu. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of Chiosis comprising the claimed compounds and further choose optimally lower or higher than 20 mg, including the claimed 10 mg. One skilled in the art would have looked to the guidance of Yu and employ optimum amount of the compound V(f) of Chiosis with an expectation to provide the desired nerve regeneration effect as well as hsp-90 inhibitory effect.
Instant claim 12 requires silicified microcrystalline cellulose, not disclosed by Yu or Chiosis references. 
Aljaberi compares silicified microcrystalline cellulose (SMCC) with microcrystalline cellulose (MCC), in developing a tablet dosage form. Aljaberi studied the compactibility and stickiness upon compression over extended period as well as the dissolution of an active agent (compound R411). Aljaberi states stat SMCC resulted in a clean punch surface during extended compression runs, whereas MCC alone or in st paragraph, p8 & fig.3A-3B). Page 11 of Aljaberi teaches more dissolution stability with SMCC than with MCC alone or in combination with CSD. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare tablet compositions of V(f) of Chiosis (as evidenced by Vukovic and CABOT and modified by Yu), and further include SMCC in place of colloidal silicon dioxide (of Yu). A skilled artisan would have been modified because, Aljaberi teaches that SMCC provides better compression tableting without sticking to the punches as well as produce a greater dissolution stability. 
Claim 24 requires a further Opadry II coating. In this regard, Yu, discussed above, teaches Ovary II coating over the tablet and hence it would have been obvious to include an Opadry II coating over a tablet comprising compound V(f) (of Chiosis as evidenced by CABOT and Vukovic) because Yu teaches that the tablets can be provided with a general film coating (0129, 0142 & examples). Hence, one skilled in the art would have recognized that color coating such as such as Opadry II for providing a simple coating over the tablet ingredients and protect the same [0171].

Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive.
Applicants’ arguments regarding the rejection under 35 USC 112,  under 35 USC 102(a1) as being anticipated by US 2012/0277257 to Yu et al, rejection of claims 12, 13 
The present rejections rely on the teaching of US 2012/0277257 to Yu et al, and US 2015023330 to Vukovic et al., in combination with additional new references. Applicants’ arguments with respect to the teachings of US 2012/0277257 to Yu et al, and US 2015023330 to Vukovic et al., have been addressed below:
Applicants argue that Yu and Vukovic teaches Hsp90 inhibitors different from instant claims. However, the present rejection relies on Yu only to the extent of tablet composition and excipients employed therein. The newly cited WO reference to Chiosis teaches the instant claimed Hsp90 inhibitor among small group of compounds. Furthermore, Vukovic reference has been relied upon to show that the compounds of Chiosis reference (claimed in the instant application) possess anti-Hsp90 activity.  Hence, Applicants argument regarding selection from a laundry list of compounds is not persuasive. A skilled artisan would have selected the claimed compound from those disclosed by Chiosis because the reference teaches a finite number of identified and predictable solutions with reasonable expectation of success i., tablet compositions . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611